Citation Nr: 1003145	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 4, 
2002, for a grant of service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In a June 2007 decision, the Board denied the claim.  The 
Veteran, in turn, appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).

In May 2009, the Court issued a memorandum decision that 
vacated the Board's June 2007 denial and remanded the matter 
to the Board for action in compliance with that memorandum 
decision.  The Court has ordered that the Board address 
whether an October 1995 statement from the Veteran 
constituted an informal claim for service connection for 
right hip disability.  


FINDINGS OF FACT

1.  Service connection for right hip disability was denied in 
an unappealed rating decision of March 1970.

2.  A claim to reopen the claim for service connection for 
right hip disability was received on October 13, 1995.

3.  The Veteran's reopened claim for service connection for 
right hip disability reopened on the basis of new and 
material evidence, other than service department records.

4.  Service connection for right hip disability was granted 
on the basis of service aggravation.


CONCLUSION OF LAW

Entitlement to an effective date of October 13, 1995, but not 
earlier, for the grant of service connection for right hip 
disability is established.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.150, 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the Veteran was 
provided adequate VCAA notice in a letter mailed in August 
2009.  Although this letter was mailed after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that no additional 
evidence was submitted or identified in response to the 
August 2009 letter.  Therefore, there is no reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  

The disposition of this appeal depends upon when the 
Veteran's claim to reopen was received.  Neither the Veteran 
nor his attorney has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

Moreover, in the Court's decision vacating the Board's June 
2007 denial, no deficiency in the notice or assistance 
provided to the Veteran was cited.  Therefore, the Board 
concludes that any procedural errors in the development and 
consideration of this claim by the originating agency were 
not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claim.



Analysis

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Any communication or action from a claimant, which indicates 
intent to apply for one or more benefits under the laws 
administered by VA, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

Where evidence requested in connection with a claim to reopen 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation shall not commence earlier than the 
date of filing of the new claim.  38 C.F.R. § 3.158.

The record shows that the Veteran's initial claim of 
entitlement to service connection for right hip disability 
was denied in a March 1970 rating decision on the basis that 
the Veteran's right hip disability existed prior to service 
and was not aggravated by service.  Although the Veteran 
filed a notice of disagreement with this decision and was 
provided a Statement of the Case in response thereto, he did 
not perfect his appeal with the submission of a timely 
substantive appeal.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim, such as the veteran's, may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Veteran submitted a VA Form 21-526 in May 1994 seeking 
nonservice-connected pension.  He listed his disabilities as 
being of the right and left hips, as well as the right hand.  
His attorney has argued that the May 1994 claim should be 
construed as a claim to reopen the previously denied claim 
for service connection for right hip disability.  The Board 
disagrees.  In that form, the Veteran only completed the 
portions of the form required to claim entitlement to pension 
purposes.  He indicated that the portions of the form for 
claiming service connection were not applicable.  He did not 
complete those sections.  Therefore, it is clear that he was 
not attempting to reopen his claim for service connection for 
right hip disability at that time.

The Veteran submitted a claim to reopen his previously 
disallowed claim of entitlement to service connection right 
hip disability on January 4, 2002.  By rating action in 
February 2005, the RO granted reopening of the claim on the 
basis of new and material evidence other than service 
department records.  The RO then granted service connection 
for right hip disability on the basis of service aggravation, 
effective January 4, 2002.  

The Court has ordered that the Board address whether a 
statement received by VA on October 13, 1995, should be 
considered an informal claim.  The Board has considered the 
statement and has determined through a liberal reading of the 
statement that it does constitute an informal claim to 
reopen.  Therefore, the proper effective date for the award 
of service connection on the basis of service aggravation is 
October 13, 1995.  


ORDER

Entitlement to an effective date of October 13, 1995, but not 
earlier, for a grant of service connection for right hip 
disability, is granted, subject to the criteria applicable to 
the payment of monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


